Citation Nr: 0714660	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  In an October 2004 
decision, the Board determined that new and material evidence 
had been received in order to reopen the veteran's claim of 
entitlement to service connection for PTSD and remanded the 
merits of such issue as well as his claim of entitlement to 
an initial rating in excess of 20 percent for diabetes 
mellitus for additional development.  The case now returns to 
the Board for appellate review.  However, the Board finds 
that, with regard to the issue of entitlement to service 
connection for PTSD, further development is necessary.  As 
such, this issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. 

In connection with this appeal, the veteran and his spouse 
testified at a personal hearing before the undersigned 
Veterans Law Judge sitting at the RO in November 2003; a 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Diabetes mellitus is manifested by required oral 
medication, a restricted diet, and visits to a primary care 
provider every three months, without evidence of required 
insulin, regulation of activities, hospitalizations, 
hypoglycemic episodes, ketoacidosis, or diabetic retinopathy, 
nephropathy, or neuropathy.

3.  Diabetes mellitus has not resulted in frequent 
hospitalizations or interference with employment and has not 
manifested in an unusual manner not contemplated in the 
rating criteria.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2006).

2.  Referral for consideration of an extra-schedular rating 
for service-connected diabetes mellitus is not warranted by 
the evidence in this case.  38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for diabetes mellitus in 
December 2000.  The initial decision issued in December 2001 
granted service connection for diabetes mellitus and assigned 
an initial 20 percent disability rating, effective December 
8, 2000.  The veteran thereafter appealed with respect to the 
initially assigned disability rating.  The Board notes that 
initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  

However, the Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In the instant case, the veteran was never sent 
a VCAA letter pertinent to his initial claim for service 
connection for diabetes mellitus prior to the issuance of the 
December 2001 rating decision.  However, he was provided with 
letters in November 2004, July 2005, and March 2007 that 
advised him of VA's duties to notify and assist as relevant 
to his initial rating claim and in accordance with 
Dingess/Hartman, supra.  

The Board notes that, while such letters were provided after 
the issuance of the initial decision in December 2001, the 
Court has held that a claimant need only be provided VCAA 
notice and an appropriate amount of time to respond, followed 
by proper subsequent VA process.  See Pelegrini at 120-123; 
see also 38 C.F.R. § 20.1102 (2006) (harmless error); Bernard 
v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In this case, after VCAA notice was 
provided, the veteran's initial rating claim was 
readjudicated and supplemental statements of the case was 
provided to him in October 2006 and January 2007, such that he 
had the opportunity to respond to the remedial VCAA notice 
prior to the appeal reaching the Board.

Therefore, the Board finds that the defect with regard to the 
timing of the VCAA notice is harmless because of the thorough 
and informative notices provided throughout the adjudication 
process, which will be discussed in greater detail below, and 
because the veteran has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the AOJ subsequent to receipt 
of the required notice.  Indeed, the veteran has not 
demonstrated how any defective notice has prejudiced him in 
the essential fairness of the adjudication.  Thus, there has 
been no prejudice to the veteran, and any defect in the 
timing of the notice has not affected the fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine), 
on remand, 20 Vet. App. 537 (2006) (discussing Board's 
ability to consider "harmless error"); see also 
Dingess/Hartman, supra; cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  

Moreover, the Board finds that the requirements with respect 
to the content of the VCAA notice were met in this case.  
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the letter sent to 
him in November 2004 and July 2005 advised him of the 
evidence that VA would attempt to obtain and what evidence he 
was responsible for identifying or submitting to VA.  
Moreover, the November 2004 letter informed him of what 
evidence was needed to substantiate his initial rating claim, 
namely that the evidence must show that his service-connected 
disability had gotten worse.  Pertinent to the fourth 
element, the November 2004 letter advised the veteran that, 
if he had any evidence in his possession that pertained to 
his claim to send it to VA.  Moreover, in March 2007, the 
veteran was provided with additional notification pertinent 
to the evidence necessary to substantiate a disability rating 
and effective date in accordance with Dingess/Hartman, supra.  
For these reasons, to decide the appeal would not be 
prejudicial error to the veteran.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, as relevant, VA treatment 
records and August 2001 and August 2005 VA examination 
reports were reviewed by both the AOJ and the Board in 
connection with adjudication of the veteran's claim.  He has 
not identified any additional relevant, outstanding records 
that need to be obtained for an equitable disposition of his 
claim.  In this regard, the Board notes that, as relevant to 
the veteran's initial rating claim, the October 2004 Board 
remand ordered the AOJ to obtain treatment records from 
Bridgewater Medical.  Thereafter, in the November 2004 VCAA 
letter, the veteran was notified that his Authorization and 
Consent to Release Information to VA from Bridgewater Medical 
did not contain an address or contained an incorrect address.  
He was notified of the need to inform VA of the address of 
Bridgewater Medical so the information could be requested.  
As such, he was requested to complete and return another 
Authorization and Consent to Release Information to VA form.  
To date, no response from the veteran has been received.  
Therefore, the Board finds that VA satisfied its duty to 
assist the veteran in attempting to obtain available, 
relevant records.  Moreover, the veteran was provided with VA 
examinations in August 2001 and August 2005 in order to 
adjudicate his initial rating claim.  Based on these facts, 
the Board concludes that the medical evidence of record is 
sufficient to adjudicate the veteran's claim without further 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

The veteran's diabetes mellitus is currently evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  At his November 2003 Board hearing and in 
documents of record, the veteran contends that his diabetes 
is poorly controlled, he requires medication, and is on a 
restricted diet.  As such, he claims that he is entitled to 
an initial rating in excess of 20 percent rating for his 
service-connected diabetes mellitus.  

Diagnostic Code 7913 provides that diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet warrants a 20 percent evaluation.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants a 40 percent evaluation.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated warrants a 60 percent evaluation.  
Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated warrants a 100 
percent evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Upon a review of the record, the Board finds that the veteran 
is not entitled to an initial rating in excess of 20 percent 
for diabetes mellitus.  Such disability is manifested by 
required oral medication, a restricted diet, and visits to 
his primary care provider every three months, without 
evidence of required insulin, regulation of activities, 
hospitalizations, hypoglycemic episodes, ketoacidosis, or 
diabetic retinopathy, nephropathy, or neuropathy.

Specifically, VA treatment records reflect that the veteran 
has a diagnosis of diabetes mellitus and that such was 
controlled with oral medication.  Also, at his August 2001 VA 
examination, it was observed that the veteran was on oral 
medication for his diabetes mellitus, a regimen which he had 
followed from his initial diagnosis to the present time.  
There had been no hospitalizations for diabetes and no 
episodes of diabetic ketoacidosis.  The veteran complained of 
some muscle weakness and restriction to a 'diabetic diet.'  
He denied bowel dysfunction and complained of some partial 
bladder dysfunction without specifying.  The veteran had 
ophthalmologic visits without any notation of retinopathy.  
He had no history of renal disease or gross neuropathy.  The 
veteran was able to do all the general activities of daily 
living and was currently employed.  Following a physical 
examination, the examiner stated that the veteran had no 
diabetes-related sequelae in the way of retinopathy, 
neuropathy, or renal disease.  The examiner also stated that 
the veteran continued to currently work full-time despite his 
diagnosis of diabetes.  

At his August 2005 VA examination, it was noted that the 
veteran was on oral medication for his diabetes mellitus.  He 
reported that he was not currently on insulin and had never 
been on insulin before.  The veteran had never been 
hospitalized for diabetes mellitus.  There was no history of 
hypoglycemic episodes, ketoacidosis, or tingling or numbness 
in the extremities.  The examiner noted that the veteran's 
last eye examination was in May 2005 and there were no signs 
of diabetic retinopathy.  There was no history of any 
restrictions in activities on account of diabetes mellitus.  
The veteran saw his primary care provider once every three 
months.  Following a physician examination and a review of 
laboratory results, the examiner diagnosed diabetes mellitus, 
type II.  The examiner noted that there were no signs of 
diabetic retinopathy, nephropathy, or neuropathy from the 
veteran's history.  Additionally, the examiner stated that 
the veteran's diabetes mellitus was well controlled with his 
current medications.

As indicated previously, a 40 percent rating is not warranted 
unless the veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of activities.  While the 
evidence demonstrates that the veteran has been advised to 
follow a restricted diet in order to control his diabetes, he 
does not require insulin and his activities do not need to be 
regulated.  Specifically, as indicated by the evidence, the 
veteran does not require insulin; rather, he has been 
prescribed oral medication to control his diabetes.  With 
respect to regulation of activities, the Board notes that the 
August 2001 VA examiner found that the veteran was able to do 
all the general activities of daily living and, in August 
2005, the VA examiner noted that there was no history of any 
restrictions in activities on account of diabetes mellitus.  
Additionally, the veteran visits his primary care provider 
every three months and there is no evidence of 
hospitalizations, hypoglycemic episodes, ketoacidosis, or 
diabetic retinopathy, nephropathy, or neuropathy.  As such, 
the Board finds that the veteran is not entitled to an 
initial rating in excess of 20 percent for service-connected 
diabetes mellitus.

The Board has considered whether staged ratings under 
Fenderson, supra, is appropriate; however, the Board finds 
that the veteran's diabetes mellitus symptomatology has been 
stable throughout the appeal period.  As such, staged ratings 
in this case is not proper. 

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for an initial 
rating in excess of 20 percent for diabetes mellitus.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal and his initial rating claim 
must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7. 

The Board further notes that the RO, in the June 2003 
statement of the case, provided notice to the veteran of the 
regulation governing extra-schedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) and found that there was no evidence 
that the veteran's diabetes mellitus involved any exceptional 
or unusual factors.  Extra-schedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  

Although the Board has no authority to grant an extra-
schedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96 (August 16, 1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for extra-
schedular rating is required); see also Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (Board may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1).

In this case the veteran makes no argument and there is no 
competent evidence suggesting that his diabetes mellitus 
requires frequent hospitalization or treatment, that such 
interferes with employment, or that such manifests in an 
exceptional way so as to represent an unusual disability 
picture not adequately contemplated by the Rating Schedule.  
Thus, the Board finds that extra-schedular referral is not 
warranted in this case.


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.


REMAND

The veteran claims that he is entitled to service connection 
for PTSD as such is a result of the traumatic experiences he 
had while serving in Vietnam.  In an October 2004 decision, 
the Board reopened this claim as the veteran had submitted 
new and material evidence consisting of a more detailed 
description of an alleged stressor.  However, the Board 
determined that a remand was necessary in order to attempt 
stressor verification prior to adjudicating the veteran's 
claim of entitlement to service connection for PTSD on the 
merits.  

As noted in the October 2004 remand, the veteran described 
the following stressors:  a) being exposed to mortar and 
rocket attacks while being stationed outside of DaNang, and 
in particular on September 6, 1969; b) being shot at while on 
guard duty; c) being on Zulu company for 12 months; d) the 
suicides of a military policeman and of a friend; e) the 
death of Sgt. "Target" or "McTarget."  

The veteran's service personnel records show that he served 
from December 1968 to July 1970 in the Marines.  He served in 
Vietnam from June 15, 1969, to July 1, 1970, with "H&HS-1" 
and "MHWG-1."  However, the veteran's military occupational 
specialty was general warehouse man and he did not receive an 
award, decoration, or citation that has been determined to be 
a designation of combat.  Where a determination is made that 
the veteran did not "engage in combat with the enemy," or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

Therefore, per the Board's October 2004 remand, the veteran 
was requested to provide additional details regarding his 
stressors; however, he did not respond with such information.  
Even so, the AOJ requested that the Commandant of the Marine 
Corps to provide any evidence that may corroborate the 
veteran's claimed in-service stressors.  As such, in August 
2005, the AOJ received correspondence from the United States 
Marine Corps that included the Report of Marine Wing 
Headquarters Group-One Command Chronology for September 1969.  
Such reflects that during the month of September 1969, Marine 
Wing Headquarters Group-One and Headquarters and Headquarters 
Squadron-One were stationed in DaNang, Vietnam.  The 
documents also show that Marine Wing Headquarters Group One 
and its subordinate units provided administrative and 
logistical support for the 1st Marine Aircraft Wing 
Headquarters at DaNang Air Base, Republic of Vietnam, and 
provided command administrative communications for the 1st 
Marine Aircraft Wing Headquarters and air control 
communications for the Tactical Air Direction Center.  Tango 
Sector Alpha was in defense condition #3 every night during 
the month of September 1969.  One (1) enemy round was 
received in the compound during this period on the morning of 
6 Sep 1969 causing minor damage to a blast wall and the 
Officers Mess/Club.  

The Board notes that the veteran's personnel records show 
assignment to Marine Wing Headquarters Group-One and 
Headquarters and Headquarters Squadron-One during September 
1969.  The documents received from the Marine Corps verify 
that such units were stationed in DaNang during September 
1969 and, on the night of September 6, 1969, received one 
round of enemy fire.  As such, the Board finds that the 
veteran's claimed stressor of being exposed to one round of 
enemy fire while stationed in DaNang, Vietnam, on the night 
of September 6, 1969, has been independently verified.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (once independent verification 
of the stressor event has been submitted, the veteran's 
personal exposure to the event may be implied by the evidence 
of record.  A veteran need not substantiate his actual 
presence during the stressor event; the fact that the veteran 
was assigned to and stationed with a unit that was present 
while such an event occurred strongly suggests that he was, 
in fact, exposed to the stressor event).

The Board notes that VA records contained in the claims file 
document the veteran's treatment for PTSD.  In November 2004, 
a VA social worker noted that the veteran and his spouse had 
been patients in the PTSD unit since 1994.  The social worker 
stated that it was her opinion that the veteran's PTSD was a 
direct result of his combat experiences in Vietnam.  
Additionally, an August 1996 VA examination notes a diagnosis 
of PTSD, chronic, delayed, severe with depressive and hostile 
features.  In reaching such a diagnosis, the examiner noted 
the veteran's description of staying in Zulu Camp in DaNang, 
being rocketed almost daily, looking for deserters, having a 
friend kill himself, being shot at, losing a few friends in 
the war, and stabbing a friend.  However, it appears that 
both the VA social worker and the VA examiner considered the 
veteran's claimed, but unverified, stressors in reaching a 
diagnosis of PTSD.  Moreover, there is no discussion in 
either document of whether the veteran met each criterion for 
a diagnosis of PTSD under the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

VA regulations provide that if the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  See 38 C.F.R. § 4.125(a).  In the instant case, 
there is no evidence that the veteran's diagnosis of PTSD 
meets the DSM-IV criteria.  As such, the Board finds that he 
should be afforded a VA examination to determine whether he 
has a current diagnosis of PTSD that meets the criteria in 
the DSM-IV that is a result of his verified stressor.  In 
ordering this VA examination, the Board notes that the 
veteran has described additional stressors that have not been 
verified, namely, being shot at while on guard duty; being on 
Zulu company for 12 months; the suicides of a military 
policeman and of a friend; and, the death of Sgt. "Target" 
or "McTarget."  The veteran has been given numerous 
opportunities to provide additional information about such 
stressors so that VA may attempt to verify them; however, he 
has not done so to date.  As such, the VA examiner may only 
consider his verified stressor of being exposed to one round 
of enemy fire while stationed in DaNang, Vietnam, on the 
night of September 6, 1969, when determining whether the 
veteran has a diagnosis of PTSD that meets the DSM-IV 
criteria as a result of a verified in-service stressor.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
psychiatric examination.  The stressor 
which has been determined to be 
corroborated by the evidence of record, 
namely being exposed to one round of 
enemy fire while stationed in DaNang, 
Vietnam, on the night of September 6, 
1969, should be identified for the 
examiner and the examiner should be 
instructed that only such event may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms.  The examiner should confirm or 
refute whether the DSM-IV diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  The examiner is 
also asked to identify the stressor to 
which any current diagnosis of PTSD is 
attributed.  The examiner should include 
review of the claims file in offering the 
above-requested diagnostic and etiologic 
conclusions.  The rationale for all 
opinions should be provided.

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
preceding paragraph, the veteran's 
service connection claim should be 
readjudicated.  The entirety of the 
evidence should be considered.  If the 
claim remains denied, the veteran and 
his attorney should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


